UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-7817


DANIEL TAYLOR,

                   Plaintiff - Appellant,

             v.

J. ELY,

                   Defendant - Appellee.



                                     No. 20-7826


DANIEL TAYLOR,

                   Plaintiff - Appellant,

             v.

J. ELY,

                   Defendant - Appellee.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00446-EKD-JCH)


Submitted: May 25, 2021                                       Decided: May 27, 2021
Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel Taylor appeals the district court’s orders dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915A(b) and denying his Fed. R. Civ. P. 59(e) motion.

Having reviewed the record and finding no reversible error, we affirm the decision of the

district court. Taylor v. Ely, No. 7:20-cv-00446-EKD-JCH (W.D. Va. Sept. 30, 2020; Nov.

13, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3